DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Merrick on 05/23/2022.
The application has been amended as follows: 
The last two lines of claim 15 are amended as follows:
wherein the oxide layer is an oxide semiconductor and overlaps the first active layer and does not overlap the second active layer in the thickness direction.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In reference to claims 1 and 15, the prior art of record to the examiner’s knowledge does not teach or render obvious, at least to one skilled in the art, the instant invention regarding an oxide layer disposed on the first active layer, a second gate insulating layer disposed on the first gate electrode and the second active layer, wherein the oxide layer overlaps the first active layer and does not overlap the second active layer; in combination with the other recited limitations.  Claims 2-14 depend on claim 1 and claims 16-20 depend on claim 15.
The closest prior art of record includes Lee et al. (US 2017/0294456) which discloses a silicon oxide layer 1217 on a gate insulating layer 1216, wherein the oxide layer overlaps the first active layer and does not overlap the second active layer, Figure 12C, and Zhao et al. (US 2022/0059576) which discloses a method of making a semiconductor device including a silicon oxide layer 1122 on a gate insulating layer 1121, wherein the oxide layer overlaps the first active layer and does not overlap the second active layer, Figure 5.
 However, the instant application differs from the prior art in that the instant application includes the combination of the oxide semiconductor layer on the first active layer and not on the second active layer and the second gate insulating layer over the gate electrode of the transistor with the oxide layer on the active layer.  This structure or method of making is not taught or rendered obvious by the prior art of record.  The instant application states that the beneficial effect of the claimed invention is the ability to provide a display device with a driving transistor having an increased driving voltage range and switching transistors with increased mobility, paragraph 79 of the specification. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 11,227,875), Moon et al. (US 2021/0111197), Park et al. (US 2021/0036029), Suzumura et al. (US 2018/0286890), Saito et al. (US 2015/0076471), Lee (US 2004/0075783), Jeong et al. (US 2021/0210525), Yasumatsu (US 2009/0159894), and Yamazaki et al. (US 2015/0263141) disclose related structures and methods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/            Primary Examiner, Art Unit 2897